Citation Nr: 1742527	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  05-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as due to in-service herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969, to include a combat tour in the Republic of Vietnam, during which he earned the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the VA Regional Office (RO) in Columbia, South Carolina. 

In November 2008 and September 2010, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The claim was then returned to the Board.  In January 2012, the Board denied the claim for service connection for a gastrointestinal disorder.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the Board's denial of the claim of service connection for a gastrointestinal disorder and remanded the matter to the Board.  The other issues contained in the January 2012 Board decision were affirmed by the Court.  

In October 2013, April 2014, March 2015, and August 2015, the Board remanded the appeal to the AOJ for further development.  The appeal has now been returned to the Board.

In February 2016, the Veteran was afforded his requested Board hearing before the undersigned.  A copy of the hearing transcript has been associated with the claims file.  

Following the most recent readjudication of this appeal by the AOJ in the June 2015 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence was added to the record.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in February 2016.  38 C.F.R. §§ 20.800, 20.1304 (2016).

FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicide agents.

2.  The Veteran was treated for intestinal parasites for two days during service, after which he was returned to full duty.

3.  The Veteran's current gastrointestinal disorder is not shown to be causally or etiologically related to the Veteran's active military service, to include the presumed in-service herbicide agent exposure.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, to include diverticulosis coli, GERD, and gastroenteritis, is not established.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting the duty to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, in a March 2014 statement, the Veteran argued that the November 2013 VA examination was inadequate because he was not fully examined by the VA examiner.  Since the November 2013 VA examination, the Veteran was again examined by the May 2014 and May 2015 VA examiners.  The Veteran has not alleged that complete physical examinations were not conducted by these recent VA examinations.  The examinations involved reviews of the claims file, thorough examinations of the Veteran, and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds the VA examinations and medical opinions to be adequate for deciding the claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.  There have been no other allegations or suggestions of any lapse on VA's part in meeting the duty to notify.  See Scott, 789 F.3d at 1375.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The first element of service connection requires competent evidence of a current disability.  On VA examination in May 2015, the Veteran was diagnosed with diverticulosis coli, gastroenteritis, and gastroesophageal reflux disease (GERD).  Thus, the Veteran has a current gastrointestinal disorder.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

The Veteran's service treatment records (STRs) reveal that he was afforded a physical examination in February 1967 prior to entering service.  The clinical evaluation was normal and no gastrointestinal abnormalities were found.  In December 1968, the Veteran reported to sick call with subjective complaints of stomach cramps for the past two days.  The Veteran was admitted for treatment of intestinal parasites.  The Veteran was treated for two days, prescribed medication, and returned to full duty.  The Veteran was afforded a physical examination in May 1969 prior to his separation from the active military service.  The clinical evaluation was normal and no gastrointestinal abnormalities were found.  The Veteran provided a signed statement dated later that same month in which he indicated that there was no change in his medical condition since the separation medical examination.

The Veteran also asserts that his gastrointestinal disorder is due to his in-service herbicide agent exposure.

According to 38 U.S.C.A. § 1116(f), for the purposes of establishing service connection for a disability or death resulting from exposure to an herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6).  Certain diseases and cancers may be presumed to have resulted from exposure to herbicide agents.  38 C.F.R. 
§§ 3.307, 3.309(e).

The Veteran's DD-214 Form documents that he served in Vietnam with the Army during the Vietnam War.  The Veteran's exposure to herbicide agents is presumed given his active military service in Vietnam.   38 U.S.C.A. § 1116(f).  However, diverticulosis coli, GERD, and gastroenteritis are not diseases found to have a scientific relationship such that they can be presumed to have been caused by the Veteran's exposure to in-service herbicide agents.  38 C.F.R. § 3.309(e); 72 Fed. Reg. 32,395-32,407.  Thus, the Veteran is not entitled to the regulatory presumption of service connection for a gastrointestinal disorder.  38 U.S.C.A. § 1116(f ); 38 C.F.R. § 3.309(e).  Nonetheless, even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).

The third element of service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  The first post-service documentation of gastrointestinal symptoms in the claims file is the Veteran's September 2004 service connection claim for benefits.  The first documentation of these symptoms in the medical records was at the Veteran's VA examination for benefits in March 2009.  Again, the Veteran's active duty ended in 1969.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

The only medical nexus opinions of record are negative.  The Veteran was afforded a VA genitourinary examination in March 2009.  The VA examiner reviewed the Veteran's claims file and noted that the Veteran was treated in service for stomach cramps/nausea.  The Veteran reported nausea approximately once per month since service, but denied formal treatment for this condition.  A physical examination of the Veteran's abdomen was unremarkable.  In the examiner's opinion, there was no evidence of a current debilitating condition involving nausea.  The examiner expressed the opinion that the Veteran appeared to have recovered well from his in-service condition and "if any has only very minor residual conditions."  The rationale was that the Veteran did have some minor complaints, but in general admitted that he functioned very well and there was no evidence of debilitating condition.  Accordingly, the examiner found that it was "less likely than not" that any disorder could be attributed to or related to the Veteran's period of active military service.  In reaching this conclusion, the examiner specifically relied on the absence of clinical findings on separation from the military service and at the VA examination, as well as the Veteran's history as he described it.

A private colonoscopy in June 2010 showed that the Veteran had asymptomatic (i.e., symptom-free) sigmoid diverticulosis.  In March 2012, private abdominal X-rays revealed nonspecific air-fluid levels, which might be seen in gastroenteritis.

The Veteran was afforded another VA examination in November 2013.  The VA examiner opined the Veteran's current abdominal symptoms were less likely than not related to his time in service or herbicide agent exposure.  In rendering the opinion, the examiner indicated that there was one instance of "self-limited abdominal issues while in service, but no diagnosis was given."  The examiner indicated that it sounded like the Veteran "just has GERD;" however, the examiner indicated that he did not include that in the diagnosis because the Veteran had not been formally diagnosed with the disorder.  The examiner reasoned that there were no abdominal conditions that fit the Veteran's clinical profile that are associated with herbicide agent exposure.  

The Veteran was provided a VA examination in May 2014.  The VA examiner determined that the Veteran's current abdominal symptoms were less likely than not related to his active military service.  In making the opinion, the examiner indicated that the Veteran appeared to have untreated esophageal reflux not related to Agent Orange as there was no evidence in the STRs or civilian records that he had that issue in the past.  The examiner reported that it would be speculation to determine if Agent Orange exposure caused reflux symptoms over 40 years after exposure.  
In May 2015, the Veteran was afforded another VA examination.  At the examination, the Veteran reported that he started having bowel issues with mild diarrhea in 2010.  He acknowledged his in-service treatment in Vietnam for parasites and stomach cramps, but indicated that these symptoms were treated and went away.  He stated that he did not have any issues until 2010.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the Veteran's current gastrointestinal disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also opined that it was less likely than not (less than 50 percent) that the Veteran's current gastrointestinal disorder was secondary to his gastrointestinal complaints made during service and were not related to his in-service herbicide agent exposure.  The examiner reasoned that the Veteran's complaints and treatment of gastrointestinal cramps (as noted in 1968) were consistent with a transient infection that was highly likely to have resolved without sequela.  The examiner stated that herbicides from Vietnam have
been linked in the literature to gastrointestinal cancers and ulcers, but not GERD, acute transient self-resolving gastroenteritis, or diverticulosis.   He indicated that his examination findings were concordant with the above.  The examiner stated that his medical opinions were congruent with the medical literature regarding gastroenterology.  He reviewed the conflicting medical evidence as well as the Veteran's claims file and electronic VA treatment records.  Following his review, his above medical opinion remained unchanged.

In February 2016, the Veteran testified at a Board hearing before the undersigned.  At the hearing, the Veteran testified that he had experienced gastrointestinal symptoms during and since his active military service.  See Board hearing transcript, pages 4-5.  The Veteran's testimony in this regard is in direct conflict with the statements he made only a few months prior at his May 2015 VA examination regarding the continuity of his symptomatology.  He also testified that he had been a patient at the Graham Clinic and treated for his gastrointestinal disorder at the Clinic since 1969.  Id. at 6.

In a March 2016 statement, the Graham Clinic, the Veteran's private medical provider, stated that the Veteran had been a patient at the clinic since 1998.  In 2010, a colonoscopy was performed, which was remarkable for hemorrhoids and diverticulosis.  In 2012, the Veteran was hospitalized for nausea, vomiting, and hyperglycemia.  His hospital course was uneventful and his blood sugars rapidly normalized with the usage of metformin.  The statement indicated that since that time, the Veteran had been relatively stable.  The Veteran's Board hearing testimony - particularly, the length of time the Veteran has been treated at the Clinic for his gastrointestinal disorder and the date of the Veteran's first treatment for his gastrointestinal disorder, is inconsistent with the medical provider's statement.

The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, the Board finds that the VA opinions are highly probative on the inherently medical question before it.
 
Further, the Board notes the Veteran's contentions at his Board hearing of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis covered by the applicable regulation.  His current diagnoses of diverticulosis coli, GERD, and gastroenteritis are not considered chronic diseases.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. 
§§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., stomach cramps during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he experienced stomach cramps during his active military service, which resulted in his current gastrointestinal disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his gastrointestinal disorder to be credible, as the Veteran has made contradictory statements throughout his appeal regarding the continuity of his symptoms and regarding the date of his first treatment post-service.  Further, the claims file documents that the Veteran's first report of gastrointestinal disorder symptoms was when he filed his service connection claim for the purposes of obtaining VA benefits.  The Veteran filed his service connection claim in 2004, more than 30 years after his separation from the active duty in 1969.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are inconsistent with the contemporaneous evidence of record.  The Veteran's STRs only contain one reference to symptoms of a gastrointestinal disorder, do not contain a diagnosis of a gastrointestinal disorder, and do not document any gastrointestinal abnormalities on his military separation examination.  The claims file also only contains negative medical nexus opinions concerning the etiology of the Veteran's gastrointestinal disorder.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a gastrointestinal disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a gastrointestinal disorder, to include diverticulosis coli, GERD, and gastroenteritis, is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


